Exhibit 10.38

CONSENT AND THIRD AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

This CONSENT AND THIRD AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is dated as of February 11, 2016, and is entered
into by and among ARCTIC CAT INC., a Minnesota corporation (“Arctic Cat”), the
Subsidiaries of Arctic Cat identified on the signature pages hereto (the
“Borrowers” and each a “Borrower”), the financial institutions party to this
Amendment from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).

WHEREAS, the Borrowers, the Agent, and the Lenders have entered into that
certain Amended and Restated Loan and Security Agreement dated as of November 8,
2013 (as amended, restated, or otherwise modified from time to time, the
“Loan Agreement”);

WHEREAS, the Borrowers have informed the Agent that one of the Borrowers, Arctic
Cat Production Support LLC, a Minnesota limited liability company (“ACPS”),
desires to enter into a “new markets tax credit financing” pursuant to which,
among other things, ACPS will borrow up to $15,520,000 in the aggregate from
Wells Fargo Community Development Enterprise Round 12 Subsidiary 6, LLC, a
Delaware limited liability company (“Wells Fargo Sub-CDE”), and MMCDC New
Markets Fund XLIX, LLC, a Delaware limited liability company (“MMCDC Sub-CDE”
and, together with Wells Fargo Sub-CDE, the “Sub-CDE Lenders”), for the
acquisition, construction, operation, and equipping of a paint, welding and
assembly line located on the Real Estate commonly known as 601 Brooks Avenue
South, Thief River Falls, Minnesota 56701;

WHEREAS, the Sub-CDE Lenders will make the loans described above to ACPS with
the proceeds of qualified equity investments received from WF Paint & Assembly
Investment Fund, LLC, a Delaware limited liability company, with WF Paint &
Assembly Investment Fund, LLC making such qualified equity investment with the
proceeds received from an equity investment of $5,304,000 from Wells Fargo
Community Investment Holdings, LLC and a secured loan from Arctic Cat Sales Inc.
in the original principal amount of $10,776,000 (which Arctic Cat Sales Inc.
shall fund using the proceeds of a Revolver Loan funded one day prior to the
date of this Amendment into deposit account #####-###### held at Wells Fargo
Bank, National Association in the name of Arctic Cat Sales Inc.);

WHEREAS, the Borrowers have requested that the Agent and the Lenders (a) consent
to the transfer of the Original NMTC Equipment (as defined pursuant to this
Amendment) from Arctic Cat to ACPS in connection with the “new markets tax
credit financing” described above, (b) consent to the amendment and restatement
of the bylaws of ACPS as provided in this Amendment, and (c) agree to make
certain amendments to the Loan Agreement in connection with such “new markets
tax credit financing”; and

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.

ARTICLE II

CONSENT AND AMENDMENTS TO LOAN AGREEMENT

2.01 Limited Consent.

(a) The Borrowers have advised the Agent and the Lenders that the Original NMTC
Equipment will be transferred from Arctic Cat to ACPS in connection with the
NMTC Financing (as defined pursuant to this Amendment) and that ACPS plans to
amend and restate its bylaws in connection with the NMTC Financing so that such
bylaws are replaced in their entirety by an operating agreement in the form
attached to this Amendment as Exhibit A (the “Bylaws Amendment and
Restatement”). The Borrowers hereby acknowledge that, absent the consent set
forth in this Section 2.01, (i) the transfer of the Original NMTC Equipment
would not be permitted pursuant to Section 8.4.2 of the Loan Agreement and such
transfer would be a Default under Section 11.1(d) of the Loan Agreement and
(ii) the Bylaws Amendment and Restatement would not be permitted pursuant to
Section 10.2.10 of the Loan Agreement and such amendment and restatement would
be an Event of Default under Section 11.1(c) of the Loan Agreement. The
Borrowers hereby request that the Agent and the Lenders consent to the transfer
of the Original NMTC Equipment from Arctic Cat to ACPS in connection with the
NMTC Financing and to the Bylaws Amendment and Restatement.

(b) Subject to the terms, conditions, and other restrictions set forth in this
Amendment, each of the Agent and the Lenders hereby consents to (i) the transfer
of the Original NMTC Equipment from Arctic Cat to ACPS in connection with the
NMTC Financing, so long as ACPS reimburses Arctic Cat in cash and in an amount
equal to $8,351,746.13 using the proceeds of the NMTC Loans and (ii) the Bylaws
Amendment and Restatement solely as described in clause (a) above, so long as
such Bylaws Amendment and Restatement does not cause the execution, delivery and
performance of the Loan Documents by ACPS to contravene its Organic Documents.

(c) The consent set forth in this Section 2.01 does not affect the continued
legality, validity, and binding effect of the Loan Agreement or the other Loan
Documents. The Loan Agreement and the other Loan Documents continue to be fully
enforceable in each case, except as expressly provided in this Amendment. The
consent set forth in this Section 2.01 is specifically limited in time and scope
to the transfer of the Original NMTC Equipment from Arctic Cat to ACPS in
connection with the NMTC Financing and to the Bylaws Amendment and Restatement,
in each case solely as described in this Amendment, and does not extend or apply
to any other event, occurrence, or circumstance in existence as of the date of
this Amendment or arising after the date of this Amendment. In addition, the
consent set forth in this Section 2.01 does not constitute or establish (and is
not to be deemed to constitute or establish) a custom or a practice on the part
of the Agent or any Lender and does not prejudice any right of the Agent or any
Lender in respect of any other disposition of Property or any other amendment,
modification or other change to any Organic Document of any Obligor or
Subsidiary of an Obligor.

2.02 Amendments to Loan Agreement.

 

2



--------------------------------------------------------------------------------

(a) Existing Definitions. The definitions of “Defaulting Lender”, “Other
Agreement” and “Permitted Contingent Obligations” set forth in Section 1.1 of
the Loan Agreement are each hereby amended and restated to read in its entirety
as follows:

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or a Bail-In Action; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate or otherwise to reject such Lender’s agreements.

Other Agreement: the NMTC Intercreditor Agreement and each LC Document, fee
letter, Lien Waiver, Real Estate Related Document, Borrowing Base Certificate,
Compliance Certificate, Borrower Materials, or other note, document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) existing on the Closing Date and identified on Schedule 10.2.1,
and any extension or renewal thereof that does not increase the amount of such
Contingent Obligation when extended or renewed; (c) incurred in the Ordinary
Course of Business with respect to surety, appeal or performance bonds, or other
similar obligations; (d) arising from customary indemnification obligations in
favor of purchasers in connection with dispositions of Equipment permitted
hereunder; (e) arising under the Loan Documents; (f) in an aggregate amount of
$1,000,000 or less at any time; (g) of Arctic Cat under that certain Repayment
Guaranty, made as of the NMTC Closing Date by Arctic Cat to and for the benefit
of the NMTC Lenders, as in effect on the NMTC Closing Date, but only so long as
such guaranty is unsecured and the Debt guarantied thereby is permitted pursuant
to Section 10.2.1(j); (h) of Arctic Cat under that certain Investment Fund Put
and Call Agreement, dated as of the NMTC Closing Date, by and between Wells
Fargo Community Investment Holdings, LLC, a Delaware limited liability company,
and Arctic Cat, as in effect on the NMTC Closing Date, but only so long as the
obligations of Arctic Cat thereunder are unsecured and the NMTC Loans are
permitted pursuant to Section 10.2.1(j); and (i) of Arctic Cat and ACPS under
that certain Indemnity Agreement, dated as of the NMTC Closing Date, made by
Arctic Cat and ACPS for the benefit of Wells Fargo Community Investment
Holdings, LLC, as in effect on the NMTC Closing Date, but only so long as the
obligations of Arctic Cat thereunder are unsecured and the NMTC Loans are
permitted pursuant to Section 10.2.1(j).

 

3



--------------------------------------------------------------------------------

(b) New Definitions. The following definitions are hereby inserted in
Section 1.1 of the Loan Agreement in appropriate alphabetical order:

ACPS: Arctic Cat Production Support LLC, a Minnesota limited liability company.

Arctic Cat Sales: Arctic Cat Sales Inc., a Minnesota corporation.

Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

EEA Financial Institution: means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Fund Loan Documents: (a) that certain Fund Loan Agreement, dated as of the NMTC
Closing Date, by and between WF Paint & Assembly and Arctic Cat Sales, as
amended, restated, supplemented, or otherwise modified from time to time,
(b) that certain Promissory Note, dated as of the NMTC Closing Date, made by WF
Paint & Assembly in favor of Arctic Cat Sales, in the original principal amount
of $10,776,000, as amended, restated, replaced, supplemented, or otherwise
modified from time to time, (c) that certain Security and Pledge Agreement,
dated as of the NMTC Closing Date, by and between WF Paint & Assembly and Arctic
Cat Sales, as amended, restated, supplemented, or otherwise modified from time
to time, and (d) any and all other documents, agreements or understandings that
evidence, secure, provide for the guaranty of, or otherwise govern the terms and
conditions of the Debt evidenced by the documents referred to in clauses (a) and
(b), each as amended, restated, supplemented, or otherwise modified from time to
time.

MMCDC Sub-CDE: MMCDC New Markets Fund XLIX, LLC, a Delaware limited liability
company, together with its successors and assigns under the NMTC Financing
Documents.

 

4



--------------------------------------------------------------------------------

NMTC Closing Date: February 11, 2016.

NMTC Disbursement Account: the deposit account number ####-###### held at Wells
Fargo Bank, National Association, in the name of ACPS.

NMTC Equipment: the Original NMTC Equipment and Equipment owned by ACPS and
purchased by ACPS entirely with the proceeds of the NMTC Loans from time to time
in accordance with the NMTC Financing Documents and this Agreement.

NMTC Facility: means the NMTC Equipment and that certain paint facility located
on the Real Estate commonly known as 601 Brooks Avenue South, Thief River Falls,
Minnesota 56701 and consisting of approximately 234,375 square feet of space and
leased from Arctic Cat by ACPS pursuant to that certain lease agreement dated as
of January 1, 2003.

NMTC Financing: collectively, (a) the acquisition, construction, equipping and
operation of the NMTC Equipment in the NMTC Facility by ACPS, using the proceeds
of the NMTC Loans, (b) the NMTC Investment, and (c) interest payments and
scheduled amortization payments by ACPS on the NMTC Loans.

NMTC Financing Documents: the NMTC Loan Agreement, the Fund Loan Documents, and
any other agreement or instrument to which any Obligor is party, bound, or
beneficiary in connection with the NMTC Financing.

NMTC Intercreditor Agreement: that certain Intercreditor Agreement, dated as of
the NMTC Closing Date, by and among the Agent, Wells Fargo Sub-CDE, and MMCDC
Sub-CDE, and acknowledged and agreed to by the Obligors, as amended, restated,
supplemented, or otherwise modified from time to time in accordance with its
terms.

NMTC Investment: the Investment in the form of a secured loan from Arctic Cat
Sales to WF Paint & Assembly, in a principal amount not to exceed $10,776,000.

NMTC Loan Agreement: that certain Loan Agreement, dated as of the NMTC Closing
Date, by and among ACPS, the Wells Fargo Sub-CDE, and the MMCDC Sub-CDE, as
amended, restated, supplemented, or otherwise modified from time to time.

NMTC Loans: collectively, the loans to ACPS to provide funding for the financing
of the NMTC Facility from (a) Wells Fargo Sub-CDE in an aggregate principal
amount not to exceed $4,000,000 and (b) MMCDC Sub-CDE in a principal amount not
to exceed $11,520,000.

Original NMTC Equipment: the Equipment acquired by ACPS in connection with the
NMTC Financing and described on Exhibit C.

WF Paint & Assembly: means WF Paint & Assembly Investment Fund, LLC, a Delaware
limited liability company, together with its successor and assigns under the
NMTC Financing Documents.

Wells Fargo Holdings: means Wells Fargo Community Investment Holdings, LLC, a
Delaware limited liability company, together with its successor and assigns
under the NMTC Financing Documents.

 

5



--------------------------------------------------------------------------------

Wells Fargo Sub-CDE means Wells Fargo Community Development Enterprise Round 12
Subsidiary 6, LLC, a Delaware limited liability company, together with its
successors and assigns under the NMTC Financing Documents.

Write-Down and Conversion Powers: means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(c) Use of Proceeds. The period at the end of Section 2.1.3 of the Loan
Agreement is hereby replaced with the following:

“; and (g) to make the NMTC Investment permitted by Section 10.2.6.”

(d) Certain After-Acquired Collateral. The first sentence of Section 7.4.2 of
the Loan Agreement is hereby amended and restated to read in its entirety as
follows: “Borrowers shall promptly notify Agent in writing if, after the Closing
Date, any Borrower obtains any interest in any Collateral consisting of Deposit
Accounts, Chattel Paper, Documents, Instruments, Intellectual Property,
Investment Property or Letter-of-Credit Rights and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to effect Agent’s duly
perfected, first priority Lien upon such Collateral (provided that Agent’s Lien
on the NMTC Disbursement Account may be second in priority to the Lien securing
the NMTC Loans, so long as the NMTC Intercreditor Agreement is in full force and
effect and any of the NMTC Loans are outstanding), including obtaining any
appropriate possession, control agreement or Lien Waiver.”

(e) Collateral Assignment of Fund Loan Documents. A new Section 7.4.3 is hereby
added to the Loan Agreement to read in its entirety as follows:

“7.4.3 Collateral Assignment of Fund Loan Documents.

(a) Without limiting the generality of the grant of security interest set forth
in this Agreement or the other Loan Documents, including without limitation that
set forth in Section 7.1 of this Agreement, each Obligor hereby assigns,
transfers, and sets over unto Agent, for the benefit of the Secured Parties, as
security for the prompt payment and performance of all Obligations, all of such
Obligor’s right, title, and interest in and under the Fund Loan Documents,
including, without limitation, the right to exercise any and all of such
Obligor’s existing and future rights, remedies, claims, and causes of action
arising under the Fund Loan Documents, including, without limitation, (i) any
and all claims related to any breach of any representations, warranties, or
covenants made by or on behalf of WF Paint & Assembly or/or any and all other
Persons under the Fund Loan Documents, (ii) all of each Obligor’s rights to
indemnification under the Fund Loan Documents by WF Paint & Assembly and/or any
and all other Persons, and (iii) all rights to enforce any and all covenants
contained in the Fund Loan Documents against WF Paint & Assembly and/or any and
all other Persons.

(b) Nothing contained in this Agreement constitutes an assumption by Agent, in
whole or in part, of any obligation of any Obligor under any Fund Loan Document.
Agent will not be liable or responsible in any manner whatsoever to any Obligor,
WF Paint & Assembly or any other Person for any matter or thing connected with
any aspect

 

6



--------------------------------------------------------------------------------

of any of the Fund Loan Documents, including, without limitation, performance by
any Obligor thereunder. Upon the occurrence and during the continuance of an
Event of Default, Agent may, without further notice to or consent of any Obligor
or any other Person, exercise all rights and remedies of each Obligor under the
Fund Loan Documents and notify WF Paint & Assembly or any other Person of
Agent’s rights and interests hereunder and thereunder.

(c) Each Obligor hereby covenants, represents, and warrants to Agent that
(i) such Obligor has full right to assign its interest in the Fund Loan
Documents and any other documents, agreements or understandings executed in
connection therewith and all rights and benefits thereunder, (ii) the Fund Loan
Documents are in full force and effect and not subject to any defenses, setoffs,
or counterclaims whatsoever, (iii) no other assignment of any interest in any of
the Fund Loan Documents has been made by any Obligor, (iv) without the prior
written consent of Agent, such Obligor shall not do any of the following:
(A) cancel, surrender, or terminate any Fund Loan Document, (B) change, alter,
or modify any Fund Loan Document or (C) consent to the release of any party
liable under any Fund Loan Document; (v) such Obligor shall notify Agent in
writing of the occurrence of any material default by any Person, including an
Obligor, under the terms of any of the Fund Loan Documents; and (vi) such
Obligor shall notify Agent in writing of the exercise by such Obligor of any of
its material rights or remedies under any Fund Loan Document.”

(f) Deposit Accounts. The third sentence of Section 8.5 of the Loan Agreement is
hereby amended and restated to read in its entirety as follows: “A Borrower
shall be the sole account holder of each Deposit Account and shall not allow any
other Person (other than Agent and, with respect to the NMTC Disbursement
Account so long as the NMTC Intercreditor Agreement is in full force and effect
and any of the NMTC Loans are outstanding, Wells Fargo Sub-CDE and MMCDC
Sub-CDE) to have control over a Deposit Account or any Property deposited
therein.”

(g) EEA Financial Institution. A new Section 9.1.25 is hereby added to the Loan
Agreement to read in its entirety as follows:

“9.1.25 EEA Financial Institution. No Obligor is an EEA Financial Institution.”

(h) NMTC Financing. A new Section 9.1.26 is hereby added to the Loan Agreement
to read in its entirety as follows:

“9.1.26 NMTC Financing. No Obligor or Subsidiary is party to, bound by, or the
beneficiary of any NMTC Financing Document and no NMTC Financing Document has
been modified or otherwise amended, other than pursuant to documents of which
final executed copies have been provided by the Obligors to the Agent.”

(i) Financial and Other Information.

(i) Clauses (a) and (b) of Section 10.1.2 of the Loan Agreement are hereby
amended and restated to read in their entirety as follows:

“(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders equity for such Fiscal
Year, on consolidated and (upon request by Agent) consolidating bases for
Borrowers and Subsidiaries (together

 

7



--------------------------------------------------------------------------------

with any separate balance sheet prepared with respect to ACPS as of the end of
such Fiscal Year, and any related statements of income, cash flows, and
shareholders equity), which consolidated statements shall be audited and
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by Borrowers and acceptable to
Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to Agent (provided,
however, that any financial statements required to be delivered pursuant to this
Section 10.1.2(a) (to the extent such statements are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which the Borrowers post such documents on www.sec.gov, or provide a
link thereto on the Borrowers’ website at www.arcticcatinc.com, so long as,
concurrent therewith, the Borrowers provide each Lender and Agent with notice
alerting them to such posting, together with any additional materials required
to be delivered therewith, including but not limited to any Compliance
Certificate required to be provided at such time; provided that the Borrowers
shall deliver paper copies of such documents to any Lender that requests the
Borrowers to deliver such paper copies);

(b) as soon as available, and in any event within 30 days after the end of each
month (but within 60 days after the last month in a Fiscal Year), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on consolidated and (upon request by Agent) consolidating bases for
Borrowers and Subsidiaries (together with any separate balance sheet prepared
with respect to ACPS as of the end of such month, and any related statements of
income and cash flow), setting forth in comparative form corresponding figures
for the preceding Fiscal Year and certified by the chief financial officer of
Borrower Agent as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such month and period, subject
to normal year-end adjustments and the absence of footnotes;”

(ii) Clause (k) of Section 10.1.2 of the Loan Agreement is hereby relettered as
clause (m) and the following clauses are hereby inserted in appropriate
alphabetical order in Section 10.1.2 of the Loan Agreement:

“(k) promptly after the same are available and delivered to the required
recipients thereof, copies of each report or financial statement delivered to
any Obligor or Subsidiary, or by any Obligor or Subsidiary to WF Paint &
Assembly, Wells Fargo Holdings, Wells Fargo Sub-CDE, MMCDC Sub-CDE and/or any
other Person, in connection with the NMTC Financing;

(l) promptly upon execution thereof, a copy of each NMTC Financing Document and
each amendment to or modification of an NMTC Financing Document, in each case
together with all items delivered to any Obligor or any Subsidiary, or by any
Obligor or Subsidiary to WF Paint & Assembly, Wells Fargo Holdings, Wells Fargo
Sub-CDE, MMCDC Sub-CDE and/or any other Person, in connection therewith; and”

(j) Notices. Clause (c) of Section 10.1.3 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:

“(c) any default under or termination of a Material Contract or an NMTC
Financing Document;”

 

8



--------------------------------------------------------------------------------

(k) Bank Accounts. Section 10.1.10 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

“10.1.10 Bank Accounts. Maintain all operating, administrative, cash management,
funds transfer, collection or lockbox activity and other deposit accounts and
all other bank products (including funds transfer, information reporting
services and other treasury management services) for the conduct of the
Borrowers’ business with Bank of America; provided, however, that (a) Borrowers
may use Bank Products provided by JPMorgan Chase Bank, N.A. to Borrowers and
(b) the following bank accounts may be maintained with Wells Fargo Bank, so long
as such accounts are used solely for the purposes indicated in this clause (b):
general account (operating) ########, self-insured workers’ compensation account
########, general account ########, lockbox account ########, accounts payable
account ########, general account (for corporate credit cards) ########,
operating account ########, operating account ######## and, so long as the NMTC
Intercreditor Agreement is in full force and effect and any of the NMTC Loans
remain outstanding, the NMTC Disbursement Account. Borrowers shall cause the
NMTC Disbursement Account to be closed on or prior to August 30, 2017.”

(l) Post-Closing Obligations. The period at the end of Section 10.1.12 of the
Loan Agreement is hereby replaced with a semicolon, and the following clauses
are hereby inserted at the end of Section 10.1.12:

“(iv) on or before February 11, 2016, Agent shall have received (A) a bill of
sale evidencing that ACPS has paid Arctic Cat an amount equal to $8,351,746.13
for the Original NMTC Equipment and (B) evidence that such payment was made in
cash using the proceeds of the NMTC Loans;

(v) on or before February 12, 2016, as such deadline may be extended in writing
by Agent from time to time, Agent shall have received a duly executed undated
original endorsement in blank with respect to each promissory note issued to
Arctic Cat Sales Inc. by WF Paint & Assembly Investment Fund, LLC, a Delaware
limited liability company, in connection with the NMTC Investment; and

(vi) on or before March 11, 2016, (A) a Deposit Account Control Agreement by and
among Wells Fargo Bank, National Association, the Agent, Wells Fargo Sub-CDE,
MMCDC Sub-CDE, and ACPS concerning the NMTC Disbursement Account, (B) a Deposit
Account Control Agreement by and among Wells Fargo Bank, National Association,
the Agent, and ACPS concerning ACPS’s operating account number 4129-385860 and
(C) a Deposit Account Control Agreement by and among Wells Fargo Bank, National
Association, the Agent, and Arctic Cat Sales concerning Arctic Cat Sales’
operating account number ########.”

(m) Permitted Debt. The first parenthetical in clause (d) of Section 10.2.1 of
the Loan Agreement is hereby amended and restated to read in its entirety as
follows: “(other than the Obligations, Subordinated Debt, Permitted Purchase
Money Debt, and Debt permitted by clause (j) of this Section 10.2.1)”. Clause
(j) of Section 10.2.1 of the Loan Agreement is hereby relettered as clause
(k) and the following clause is hereby inserted in appropriate alphabetical
order in Section 10.2.1 of the Loan Agreement:

 

9



--------------------------------------------------------------------------------

“(j) Debt of ACPS in connection with the NMTC Financing in an aggregate
principal amount not to exceed $15,520,000, so long as such Debt remains subject
to the NMTC Intercreditor Agreement; and”

(n) Permitted Liens. The period at the end of Section 10.2.2(k) of the Loan
Agreement is hereby replaced with a semicolon and the following new clause is
hereby added to the end of such Section 10.2.2:

“(l) Liens on the NMTC Equipment and the NMTC Disbursement Account securing the
Debt permitted by Section 10.2.1(j), which Liens may have priority over Agent’s
Liens so long as such Liens securing such Debt permitted by Section 10.2.1(j)
are subject to the NMTC Intercreditor Agreement.”

(o) Disposition of Assets. The period at the end of Section 10.2.5 of the Loan
Agreement is hereby deleted and replaced by the following:

“; provided that any transfer of Property from any Obligor to ACPS must be for
cash and for the fair market value of the transferred Property.”

(p) Loans. Section 10.2.6 of the Loan Agreement is hereby amended and restated
to read in its entirety as follows:

“10.2.6 Loans.

Make any loans or other advances of money to any Person, except (a) advances to
an officer or employee for salary, travel expenses, commissions and similar
items in the Ordinary Course of Business; (b) prepaid expenses and extensions of
trade credit made in the Ordinary Course of Business; (c) deposits with
financial institutions permitted hereunder; (d) as long as no Default or Event
of Default exists, intercompany loans by a Borrower to another Borrower (other
than to ACPS); (e) the NMTC Investment; and (f) the reimbursement of the
transferring Obligor by ACPS, using the proceeds of the NMTC Loans, in cash in
an amount equal to the fair market value of the NMTC Equipment transferred to
ACPS by such transferring Obligor.”

(q) Restrictions on Payment of Certain Debt. Section 10.2.7 of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:

“10.2.7 Restrictions on Payment of Certain Debt.

Make any payment (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any (a) Subordinated Debt
or Debt permitted under Section 10.2.1(j), in each case except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any intercreditor or subordination agreement relating to such
Debt (and, with respect to Subordinated Debt, a Senior Officer of Borrower Agent
shall certify to Agent, not less than five Business Days prior to the date of
payment, that all conditions under such agreement have been satisfied); or
(b) Borrowed Money (other than the Obligations, Subordinated Debt, and Debt
permitted under Section 10.2.1(j)) prior to its due date under the agreements
evidencing such Debt as in effect on the Closing Date (or as amended thereafter
with the consent of Agent).”

 

10



--------------------------------------------------------------------------------

(r) Fundamental Changes. The following parenthetical is hereby inserted
immediately prior to the semicolon appearing as the end of Section 10.2.8(a) of
the Loan Agreement: “(other than mergers or consolidations of a wholly-owned
Subsidiary with or into ACPS)”.

(s) Affiliate Transactions. The following parenthetical is hereby inserted
immediately prior to the semicolon appearing as the end of Section 10.2.16(c) of
the Loan Agreement: “(subject to Section 10.2.5)”.

(t) Amendments to Subordinated Debt, Dealer Finance Agreements, and NMTC
Financing Documents. Section 10.2.18 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

“10.2.18 Amendments to Subordinated Debt, Dealer Finance Agreements, and NMTC
Financing Documents.

Amend, supplement or otherwise modify any NMTC Financing Document or any
document, instrument or agreement relating to any Subordinated Debt or to the
Dealer Finance Agreements, if such modification (a) increases the principal
balance of such Debt, or increases any required payment of principal or
interest; (b) accelerates the date on which any installment of principal or any
interest is due, or adds any additional redemption, put or prepayment
provisions; (c) shortens the final maturity date or otherwise accelerates
amortization; (d) increases the interest rate; (e) increases or adds any fees or
charges; (f) modifies any covenant in a manner or adds any representation,
covenant or default that is more onerous or restrictive in any material respect
for any Borrower or Subsidiary, or that is otherwise materially adverse to any
Borrower, any Subsidiary or Lenders; (g) in the case of Subordinated Debt,
results in the Obligations and/or the Liens securing the Obligations not being
fully benefited by the subordination and/or intercreditor provisions applicable
thereto; or (h) in the case of a NMTC Financing Document, results in the
Obligations and/or the Liens securing the Obligations not being fully benefitted
by the NMTC Intercreditor Agreement.”

(u) NMTC Disbursement Account. A new Section 10.2.20 is hereby added to the Loan
Agreement to read in its entirety as follows:

“10.2.20 NMTC Disbursement Account. Permit any funds to be deposited into or
otherwise held in the NMTC Disbursement Account at any time, other than the
proceeds of the NMTC Loans, or permit any funds to be removed from the NMTC
Disbursement Account, other than funds used by ACPS to purchase NMTC Equipment
and funds foreclosed upon by the NMTC Lenders and/or the Agent in accordance
with the NMTC Financing Documents and the Loan Documents.”

(v) Events of Default. The period at the end of Section 11.1(m) of the Loan
Agreement is hereby replaced with a semicolon and the word “and”, and the
following new clause (n) is hereby added to Section 11.1 of the Loan Agreement
in appropriate alphabetical order:

“(n) (i) the occurrence of a default or event of default, however defined, under
any NMTC Financing Document, (ii) the occurrence of an event that has resulted
in, or may reasonably be expected to result in, a recapture (as defined in
Section 45D(g) of the Tax Code (as defined in the NMTC Loan Agreement) and
Treasury Regulation Section 1.45D-1(e)) of the New Markets Tax Credits (as
defined in the NMTC Loan Agreement), or (iii) the exercise of any put or call
right pursuant to that certain

 

11



--------------------------------------------------------------------------------

Investment Fund Put and Call Agreement, dated as of the NMTC Closing Date, by
and between Wells Fargo Community Investment Holdings, LLC, a Delaware limited
liability company, and Arctic Cat, as amended, restated, supplemented, or
otherwise modified from time to time.”

(w) Acknowledgement and Consent to Bail-In of EEA Financial Institutions. A new
Section 14.18 is hereby added to the Loan Agreement to read in its entirety as
follows:

“14.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.”

(x) Original NMTC Equipment. A new Exhibit C is hereby appended to the Loan
Agreement to read in its entirety as set forth on Exhibit B attached hereto.

(y) Deposit Accounts. Schedule 8.5 of the Loan Agreement is hereby amended and
restated to read in its entirety as set forth on Exhibit C attached hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the Third Amendment Effective Date (as such term is defined in Section 4.01
below), as follows:

3.01 Representations and Warranties. After giving effect to this Amendment, the
representations and warranties set forth in the Loan Agreement as modified by
this Amendment, including without limitation Section 9 thereof, and in each
other Loan Document are true and correct in all material respects on and as of
the date hereof and on and as of the Third Amendment Effective Date with the
same effect as if made on and as of the date hereof or the Third Amendment
Effective Date, as the case may be, except to the extent such representations
and warranties expressly relate solely to an earlier date.

 

12



--------------------------------------------------------------------------------

3.02 No Defaults. Each of the Obligors is in compliance with all terms and
conditions of the Loan Agreement, as modified by this Amendment, and the other
Loan Documents on its part to be observed and performed and no Default or Event
of Default has occurred and is continuing.

3.03 Authority and Pending Actions. The execution, delivery, and performance by
each Obligor of this Amendment has been duly authorized by each such Obligor (as
applicable) and there is no action pending or any judgment, order, or decree in
effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement, as modified by this Amendment, or the other Loan Documents.

3.04 Enforceability. This Amendment, and the Loan Agreement as modified by this
Amendment, constitutes the legal, valid, and binding obligation of each Obligor,
enforceable against each such Obligor in accordance with its terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization, or other similar laws affecting the
enforcement of creditors’ rights or by the effect of general equitable
principles.

3.05 Breach; Conflicts. The execution, delivery, and performance by each Obligor
of this Amendment do not and will not conflict with, or constitute a violation
or breach of, or result in the imposition of any Lien upon the property of such
Obligor, by reason of the terms of (i) any contract, mortgage, lease, agreement,
indenture, or instrument to which such Obligor is a party or which is binding
upon it, (ii) any Applicable Law with respect to such Obligor, or (iii) any
Organic Document of such Obligor.

ARTICLE IV

CONDITIONS PRECEDENT AND FURTHER ACTIONS

4.01 Conditions Precedent. The consents and amendments contained in Article II
shall not be effective or binding upon the Agent or the Lenders until each of
the following conditions precedent has been satisfied in form and substance
satisfactory to the Agent (the first date upon which each such condition has
been satisfied being herein called the “Third Amendment Effective Date”):

(a) the representations and warranties contained herein and in the Loan
Agreement, as modified by this Amendment, shall be true and correct in all
material respects as of the date hereof (without duplication of any materiality
qualifier contained therein), as if made on such date, except for such
representations and warranties limited by their terms to a specific date (in
which case such representations and warranties shall be true and correct as of
such specific date in such respect);

(b) Agent shall have received duly executed counterparts of (i) this Amendment,
which, when taken together, bear the authorized signatures of the Borrowers, the
Agent, and the Lenders; and (ii) the NMTC Intercreditor Agreement, which, when
taken together, bear the authorized signatures of the parties thereto;

(c) Agent shall have received a copy of any tax opinion delivered with respect
to the NMTC Financing (which need not be addressed to Agent or any Lender);

(d) Agent shall have received certified copies of the NMTC Financing Documents;

(e) Agent shall have received a final sources and uses analysis with respect to
the NMTC Financing;

 

13



--------------------------------------------------------------------------------

(f) Agent shall have received the original promissory note(s) issued to Arctic
Cat Sales Inc. by WF Paint & Assembly Investment Fund, LLC, a Delaware limited
liability company, in connection with the NMTC Investment;

(g) Agent shall have received a certificate of a duly authorized officer of
ACPS, certifying that attached copies of such Obligor’s Organic Documents,
modified as described in Section 2.01 of this Amendment, are true and complete,
and in full force and effect, without modification except as shown. Agent may
conclusively rely on this certificate until it is otherwise notified by ACPS in
writing.

(h) the Obligors shall have paid to the Agent all fees, costs, and expenses owed
to and/or incurred by the Agent and the Lenders in connection with this
Amendment;

(i) Agent shall have received such other documents, legal opinions, instruments,
and certificates relating to this Amendment as it shall reasonably request and
such other documents, legal opinions, instruments, and certificates that shall
be satisfactory in form and substance to the Agent and the Lenders. All
corporate proceedings taken or to be taken in connection with this Amendment and
documents incidental thereto whether or not referred to herein shall be
reasonably satisfactory in form and substance to the Agent and the Lenders; and

(j) all proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent in its sole and absolute discretion.

4.02 Further Actions. Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.

ARTICLE V

COSTS AND EXPENSES

Without limiting the terms and conditions of the Loan Documents, the Obligors
jointly and severally agree to pay on demand: (i) all reasonable costs and
expenses incurred by the Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant
to this Amendment and any and all subsequent amendments, modifications, and
supplements to this Amendment, including without limitation, the reasonable
costs and fees of the Agent’s legal counsel; and (ii) all reasonable costs and
expenses reasonably incurred by the Agent in connection with the enforcement or
preservation of any rights under the Loan Agreement, this Amendment, and/or the
other Loan Documents, including without limitation, the reasonable costs and
fees of the Agent’s legal counsel.

ARTICLE VI

MISCELLANEOUS

6.01 Cross-References. References in this Amendment to any Section are, unless
otherwise specified, to such Section of this Amendment.

 

14



--------------------------------------------------------------------------------

6.02 Instrument Pursuant to Loan Agreement. This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Loan Agreement.

6.03 Acknowledgment of the Obligors. Each Obligor hereby represents and warrants
that the execution and delivery of this Amendment and compliance by such Obligor
with all of the provisions of this Amendment: (i) are within the powers and
purposes of such Obligor; (ii) have been duly authorized or approved by the
board of directors (or other appropriate governing body) of such Obligor; and
(iii) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to the Agent or the Lenders under the Loan Documents
(including, without limitation, its obligations under any promissory note
evidencing any of the Loans) in accordance with the terms thereof, as amended
and modified hereby.

6.04 Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to the Agent, for the benefit of the Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.

6.05 Parties, Successors and Assigns. This Amendment represents the agreement of
the Borrowers, the Agent and each of the Lenders signatory hereto with respect
to the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Borrowers, Agent,
Lenders, and their respective successors and assigns, except that (i) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (ii) any assignment by a Lender must be made in
compliance with Section 13.3 of the Loan Agreement.

6.06 Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Amendment shall become effective when all
conditions precedent have been met and when the Agent has executed it and
received counterparts bearing the signatures of all other parties hereto.
Delivery of a signature page of this Amendment by telecopy shall be effective as
delivery of a manually executed counterpart of such agreement. This Amendment
may be executed and delivered by facsimile or electronic mail, and will have the
same force and effect as manually signed originals. Any electronic signature,
contract formation on an electronic platform and electronic record-keeping shall
have the same legal validity and enforceability as a manually executed signature
or use of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

6.07 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only, are not a part of this Amendment, and shall not affect
the interpretation hereof.

 

15



--------------------------------------------------------------------------------

6.08 Waivers. To the fullest extent permitted by Applicable Law, each Borrower
waives (a) the right to trial by jury (which the Agent and each Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents (including this Amendment), Obligations, or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper, and
guaranties at any time held by the Agent on which a Borrower may in any way be
liable, and hereby ratifies anything the Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing the Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against the Agent, Issuing Bank or any Lender,
on any theory of liability, for special, indirect, consequential, exemplary, or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Borrower acknowledges that
the foregoing waivers are a material inducement to the Agent, Issuing Bank and
Lenders entering into this Amendment and that the Agent, Issuing Bank and
Lenders are relying upon the foregoing in their dealings with the Borrowers.
Each Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Amendment may
be filed as a written consent to a trial by the court.

6.09 Choice of Law; Jury Trial Waiver; Submission to Jurisdiction. THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS). EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF ILLINOIS, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE
LOAN AGREEMENT. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law. Nothing herein shall limit the
right of the Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Amendment shall be deemed to
preclude enforcement by the Agent of any judgment or order obtained in any forum
or jurisdiction.

6.10 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

6.11 Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements among the parties relating to the subject matter
hereof.

 

16



--------------------------------------------------------------------------------

6.12 Release. IN CONSIDERATION OF THIS AMENDMENT, EACH OBLIGOR REPRESENTS AND
WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO KNOWN CLAIMS, OFFSETS, DEFENSES
OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND HEREBY WAIVES
ANY AND ALL CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR
UNKNOWN, ARISING PRIOR TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT AND
RELEASES AND DISCHARGES AGENT, EACH LENDER AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH SUCH OBLIGOR HAS OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

BORROWERS: ARCTIC CAT INC., a Minnesota corporation By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer ARCTIC CAT SALES
INC., a Minnesota corporation By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer ARCTIC CAT
PRODUCTION LLC, a Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer ARCTIC CAT
PRODUCTION SUPPORT LLC, a Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer ARCTIC CAT SHARED
SERVICES LLC, a Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Chief Financial Officer MOTORFIST, LLC, a
Minnesota limited liability company By:  

/s/ Christopher J. Eperjesy

Name: Christopher J. Eperjesy Title: Treasurer



--------------------------------------------------------------------------------

Notice Address for Borrowers:

505 Waterford Park, Suite 1000

505 N. Highway 169

Plymouth, MN 55441

Attn:             Christopher J. Eperjesy, CFO

Telecopy:     763.354.1803



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent and Lender

By:

 

/s/ Brian Conole

Name:

  Brian Conole

Title:

  Senior Vice President

Address:

  Bank of America Business Capital   20975 Swenson Drive, Suite 200   Waukesha,
WI 53186

Telecopy:

  262.207.3347



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender

By:  

/s/ Ray Gage

Name:   Ray Gage Title:   Authorized Officer



--------------------------------------------------------------------------------

Exhibit A

to

CONSENT AND THIRD AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

OPERATING AGREEMENT OF ACPS

See attached.



--------------------------------------------------------------------------------

Exhibit B

to

CONSENT AND THIRD AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

EXHIBIT C

to

Amended and Restated Loan and Security Agreement

ORIGINAL NMTC EQUIPMENT

 

System Name

   Serial No.      Fair Market
Value      Manufacturer

TTX Paint System 480Y/227VAC/3 Phase/60 HZ, consisting of:

 

•    Pretreatment System

•    E-Coat System

•    Post Rinse System

•    E-Coat Oven

•    E- Coat Cooling Tunnel

•    Flash-Off/Bypass Tunnel

•    Powder Oven

•    Powder Cooling Tunnel

•    Powder Room

•    30 GPM R/O

•    P&F CONV SYSTEM

•    FINESSE Area Enclosure

     2927       $ 7,254,603.20       Therms-Tron-X Inc. (TTX)

Nordson ColorMax Powder coating system Fan Starter Upgrade

     E-112452804       $ 991,782.00       Nordson Corporation

IEP Explosion Protection (#32-091500-001) for Nordson Powder Paint Afterfilters
22000 CFM, including:

 

•    Control Panels EX200 (2)

•    Pressure Explosion Detectors (8)

•    Detector Installation Kit (8)

•    Pistonfire II PFII-1000 4KG PFII-1000 (8)

•    Pistonfire II PFII-3000 20KG PFII-3000 (2)

•    Cable Pistonfire 2 Kit (10)

•    Sling-Cylinder 5L 13.5L 27L Sling

•    Kit-elbow 180-degree kit (Nordson) (10)

•    Spreader – Conical 3in (8)

•    Spreader kit – 3in Hygienic spreader sst (2)

•    Cap- blowout 3in blowout cap silicone (8)

    


 

#2868


#2869

  


  

   $ 64,635.93       IEP Technologies LLC

Aquila Carrier Management System

 

•    DMM Carrier Management System with custom modifications per Arctic Cat Spec
and software

     1322241       $ 40,725.00       The Aquila Group Inc.



--------------------------------------------------------------------------------

Exhibit C

to

CONSENT AND THIRD AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT

SCHEDULE 8.5

to

Amended and Restated Loan and Security Agreement

DEPOSIT ACCOUNTS

ARCTIC CAT INC.

 

Depository Bank

 

Type of Account

 

Account Numbers

Wells Fargo   Arctic Cat Inc. Operating  

#####

Wells Fargo   Workers Comp.  

#####

Bank of America   Blocked Account  

#####

Bank of America   Blocked Account  

#####

Bank of America   Controlled Disbursement Account  

#####

Bank of America   Controlled Disbursement Account  

#####

Bank of America   N/A – Not Used  

#####

Bank of America   Self-Insured Workers Comp.  

#####

Bank of America   AC Shared Services LLC/ Payroll/ Payroll Taxes  

#####

Bank of America   AC Production Support LLC/ Payroll/Payroll Taxes  

#####

Bank of America   AC Production LLC/ Payroll / Payroll Taxes  

#####

Wells Fargo   Accounts Payable  

#####

ARCTIC CAT SALES INC.    

Depository Bank

 

Type of Account

 

Account Numbers

Wells Fargo   General  

#####

Wells Fargo   Collateral Account Lockbox  

#####

Bank of America   Operating Account – Canada  

#####

Bank of America   Blocked Account  

#####

Wells Fargo   Operating Account  

#####

MOTORFIST, LLC    

Depository Bank

 

Type of Account

 

Account Numbers

Wells Fargo   General (for Corp. Credit Cards)  

#####

Bank of America   Operating (CAD)  

#####

Bank of America   Operating (CAD)  

#####



--------------------------------------------------------------------------------

ARCTIC CAT PRODUCTION SUPPORT LLC

 

Depository Bank

 

Type of Account

 

Account Numbers

Wells Fargo Bank, National Association

  NMTC Disbursement Account  

####-######

Wells Fargo Bank, National Association

  Operating  

####-######